Title: From Thomas Jefferson to Peter Carr, 14 April 1793
From: Jefferson, Thomas
To: Carr, Peter



Dear Sir
Philadelphia Apr. 14. 1793.

The letter you mention to have written, never came to my hands; and indeed I have thought you a very lazy fellow to have let me hear from you so seldom. But if you will never give any other proof of laziness, I will pardon you this one. I have duly received my sister’s letter, and have written to her to-day a second time in answer to it. I  also write to Dabney the inclosed letter, advising him to apply to you for Coke’s institutes, a Law Dictionary, and Kennet’s English history, and retire to his mother’s till I come to Virginia and commence his law reading. You will be so good as to contrive the letter to him immediately. With respect to the scene of your practice, you must be a much better judge than I am. I have been so long out of the state, and the system of practice is so totally changed there, that I am utterly incompetent to form any opinion on the subject. This I am sure of, that you may succeed where you please, if you please, as you can command application, and have every thing else. My anxiety on your behalf is great and sincere.
With respect to your right to the negroes, I think myself bound to say nothing, but that the arrangements I took with your family were expressly mentioned to be obligatory on myself alone, that I observed to them that you would be perfectly free to pursue your rights when you should come of age, that I would do nothing to diminish your right, (as I observed to them I had not the power to do) and that I would neither encourage nor discourage your reviving the question. You are therefore as free to act in this as if nothing had ever been done in it.
Present my affections to Mr. Randolph and my daughter. I should have written to the former to-day, but am so excessively busy that I can only inclose the newspapers and a pamphlet for him. The author of the latter is not known. There are some peices in the papers under the signature of Timon which are among the most unanswerable things that have ever yet appeared on the questions they discuss. I am sincerely & affectionately Dear Sir your friend & servt

Th: Jefferson

